Citation Nr: 0016575	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for blindness as due to 
sickle cell trait.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In August 1999, the 
veteran, sitting in Los Angeles, was afforded a 
videoconference hearing with the undersigned Board member, 
sitting in Washington, D.C.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's service medical records were evidently 
destroyed in a fire-related event at the National 
Personnel Records Center in July 1973.

3. Any current blindness is not shown to be related to 
service or any incident of service nor is there evidence 
that any pre-existing sickle cell anemia was aggravated 
during active military service.


CONCLUSION OF LAW
Blindness, as secondary to sickle cell trait, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for blindness due 
to sickle cell trait.  The Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In July 1997, the National Personnel Records Center (NPRC) 
advised the RO that the veteran's service medical records 
might have been destroyed in a fire at the NPRC in July 1973.  
The fact that the veteran's service medical records are not 
available is not fatal to his claim.  Smith v. Derwinski, 2 
Vet. App. 147 (1992).   The veteran can submit alternative 
evidence associating his blindness to service.  Where service 
medical records are missing, VA's duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the- 
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993); citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
has further held that "[n]owhere do VA regulations provide 
that a veteran must establish service connection through 
medical records alone." Stozek v. Brown, 4 Vet. App. 457, 461 
(1993), quoting Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).

Factual Background

As noted above, there are no service medical records for the 
veteran.  Post service medical records document that VA 
hospitalized him in November and December 1953.  Diagnoses 
included opacity in vitreous, due to remote infection (right 
eye), chorioretinitis, right eye, probably active, possibly 
due to tuberculosis and chorioretinitis, left eye, old, 
inactive.  He was treated at VA hospitals for these disorders 
from January through April 1954.  In October 1954, he was 
hospitalized for probable right chorioretinitis and, in 
February 1955, for treatment of his diagnosed eye disorders.

In December 1956, VA hospitalized the veteran for treatment 
of a left eye retinal detachment.  Final diagnoses included 
retinal hemorrhage, chorioretinitis, old, O.U. (right eye?), 
detachment of retina, due to unknown cause, left eye and 
retinitis proliferans, right eye.  An old right eye detached 
retina was also noted.

According to a March 1966 VA medical report and medical 
statement, the veteran was examined in August 1965, while 
briefly hospitalized, and complained of blurring of vision in 
the left eye for the past four months.  Present illnesses 
included Eales disease, bilateral continuous hemorrhages that 
led to retinitis proliferans and massive detachments in some 
areas, sickle cell anemia, type S and C and bilateral severe 
reduction of vision.  The onset of major impairment was June 
1965 and its origin was unknown.  The medical statement noted 
that the veteran described a longstanding problem with poor 
vision since 1954, had a history of sickle cell disease 
diagnosed by a private physician approximately one year 
earlier and complained of blurred vision with periods of 
exacerbation since 1958.  The impression was sickle cell 
trait disease with retinal involvement.  The veteran was last 
seen in the VA Eye Clinic in February 1966 and, according to 
a physician's note, the ophthalmology staff agreed with the 
diagnosis of retinitis proliferans secondary to sickle cell 
hemoglobinopathy.    

VA examined the veteran, who was 41 years old, in July 1966.  
According to the examination report, the veteran apparently 
had vitreous recurrent hemorrhages in both eyes since 1954 
that resulted in loss of vision in each eye.  A private 
ophthalmologist recently diagnosed sickle cell anemia as the 
cause of his blindness that was confirmed by physicians at 
the University of California in Los Angeles.  Ophthalmic 
diagnoses include bilateral retinal detachment, extensive, 
secondary to recurrent hemorrhages, with defective vision, 
secondary.  The veteran was blind in each eye.  The VA 
examiner noted that there were no apparent symptoms due to 
the veteran's sickle cell anemia, other than aching in his 
shin bones, that was present for some years.  It was further 
noted that the veteran never had any symptoms suggesting a 
sickle cell crisis or any other manifestations of the 
disease.  The final diagnosis was sickle cell anemia (by 
history), not found.  The VA examiner commented that the 
veteran may have sicklemia but sickle cell anemia was not 
present on the current examination.  On a report of VA 
examination for aid and attendance, dated that month, the 
same VA physician diagnosed blindness due to vitreous 
bilateral hemorrhages, due to unknown cause.

Private medical records, dated from 1977 to 1982, reveal that 
the veteran was hospitalized in May 1977 with complaints of 
eye pain.  He had a history of known hemoglobin SC disease, 
diagnosed by electrophoresis in 1966, and was admitted for 
left eye elective enucleation.  According to the records, the 
veteran was totally blind in that eye since 1957 when he 
began to have recurrent episodes of hemorrhage and probable 
retinal detachment that led to total left eye blindness in 
1968 and experienced pain that now warranted enucleation.  
The veteran also experienced right eye problems that began in 
1954.  Diagnoses were hemoglobinopathy, with hemoglobin SC 
disease and ophthalmologic disorder, secondary to this 
process and chronic left eye pain, intractable for which 
enucleation was planned.

In a December 1996 statement in support of his claim, the 
veteran asserted that he was born with sickle cell anemia but 
was unaware of having the disease in service when he flew 
across the country in an unpressurized plane.  He maintained 
that the flight caused eye hemorrhages that required VA 
treatment in 1954 and led to his blindness.

A February 1997 VA outpatient eye examination record includes 
an impression of sickle cell retinopathy, chronic in the 
right eye and a left eye prosthesis and describes the veteran 
as legally blind due to sickle cell retinopathy.  In a 
separate statement dated the same day, a VA physician said he 
examined the veteran in the eye clinic and found him to be 
legally blind due to sickle cell retinopathy.

At his January 1999 personal hearing at the RO, and at his 
August 1999 videoconference hearing, the veteran testified 
that he entered service with essentially perfect vision and 
had no eye problems until approximately December 1945, when 
he flew in an unpressurized aircraft prior to discharge from 
service.  While flying to the west coast, he felt sick and as 
if pins were stuck in him.  When he landed in California, the 
veteran had several problems, including eye hemorrhages that 
were invisible because small vessels behind the eye were 
affected and itchy legs for which he was given a salve.  His 
right eye bothered him at the time but cleared up 
approximately two weeks later.  Post service, he experienced 
eye hemorrhages approximately twice a year and was 
subsequently told by a doctor that the hemorrhages were 
related to the airplane trip and his sickle cell retinopathy.  
The veteran initially sought medical treatment in 
approximately 1954 and was diagnosed with sickle cell disease 
in 1966.  A doctor told him not to fly above ten thousand 
feet and he never flew again after his flight in service.

According to a February 1999 report, E.R.G., M.D., a 
hematologist, examined the veteran.  The clinical impression 
was sickle cell disease.  Dr. G. said the veteran had a 
variant of sickle cell anemia known as hemoglobin SC disease.  
It was noted that hemoglobin generally ranges from 10 to 15 
and normal levels of hemoglobin have often been mistaken for 
sickle cell trait, that was a combination of hemoglobin A and 
S.  The hematologist said hemoglobin SC had the potential to 
cause eye complications affecting vision, the most common of 
which was retinal neovascularization that was most common in 
hemoglobin SC disease and generally appeared in the second 
and third decade of life.  Further, Dr. G. said proliferative 
retinopathy caused vitreous hemorrhage and can ultimately 
lead to retinal detachment or a retinal hole formation.  This 
was the most common cause of blindness in sickle cell 
disease.  According to Dr. G., knowing that the veteran had 
sickle cell disease, his history of diminished vision during 
a flight was entirely consistent with a hemorrhagic event.  
The veteran's description of pain during the flight was also 
consistent with a painful crisis.   The hematologist said it 
was well known that flying an unpressurized aircraft was 
contra-indicated in sickle hemoglobinopathies.  The doctor 
referenced Management and Therapy of Sickle Cell Disease, N&H 
Publication #95-2117, 3rd Ed.    

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9 (1999); Beno v. Principi, 3 Vet. 
App. 439 (1992); see generally, Winn v. Brown, 8 Vet. App. 
510 (1996) (upholding Secretary's authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9).  However, service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  The VA General Counsel has held 
that the term "disease" includes familial diseases such as 
sickle cell anemia.  See VAOPGCPREC 82-90.  The General 
Counsel has also noted that VA adjudicators ordinarily are 
justified in finding that a familial disease by its very 
nature preexisted the claimant's military service.  Id at 4.  
With regard to the present case, the Board believes the 
question of when the veteran's sickle cell anemia was first 
manifested must be considered.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
and was not aggravated by such service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  However, temporary or intermittent flare-ups 
during service of a preexisting disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).  

While the Board has found the veteran's claim well grounded, 
it does not follow, however, that a well-grounded claim, when 
considered on the merits, must now be allowed.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom.  Epps v. West, 524 U.S. 940 (1998) (a well-grounded 
claim under 38 U.S.C.A. § 5107(a) is not necessarily a claim 
that will ultimately be deemed allowable under § 5107(b)).  
See also Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000) (The evidentiary threshold for establishing a well-
grounded claim is low and requires only that the claim be 
plausible but need not be conclusive to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a)).

It is contended by and on behalf of the veteran that his 
current blindness due to sickle cell disease resulted from a 
long pathological process, the initial symptoms of which were 
manifested in service, prior to discharge, but for which he 
was not treated.  It is claimed that he suffered hemorrhagic 
events in his eyes while flying in an unpressurized plane 
prior to discharge and that his history of sickle cell 
disease, combined with his history of diminished vision and 
pain was consistent with a painful and hemorrhagic event that 
caused pathological changes that eventually resulted in eye 
complications, namely vitreous hemorrhages, that caused 
retinal detachment and, ultimately, blindness.

Service medical records for the veteran are unavailable, 
however, he testified that he entered service with perfect 
vision, experienced no eye problems until just prior to 
discharge and was unaware that he had sickle cell disease 
until 1966, nearly twenty years after discharge.  In light of 
the absence of medical records and, according the veteran the 
benefit of the doubt, the Board would concede that he is 
presumed to have entered service in sound condition. 

However, the evidence documents that the veteran first sought 
VA medical treatment for his eyes in 1953, some seven years 
after discharge from service and, when treated in March 1966, 
gave a history of poor right eye vision since 1954 and left 
eye problems for the last four months, but did not relate his 
eye problems to service.  Although in early 1966, he 
described blurred vision since 1958 and said he was recently 
diagnosed with sickle cell, in July 1966, a VA examiner 
commented that the veteran may have sicklemia, but sickle 
cell anemia was not present on current examination.  That 
physician found blindness due to vitreous hemorrhage, 
bilaterally, due to an unknown cause and diagnosed sickle 
cell anemia by history, not found on examination.  Further, 
when privately hospitalized for left eye enucleation in May 
1977, the veteran did not give a history of eye problems in 
service.  In fact, he described a history of left eye 
blindness only since 1957, some ten years after discharge, 
when he began to experience recurrent episodes of 
hemorrhages, that led to blindness and reported right eye 
difficulty since 1954.    

In February 1999, Dr. G. said that the veteran had hemoglobin 
SC disease, that had the potential to cause eye complications 
that affected vision, the most common of which was retinal 
neovascularization and generally appeared in the second and 
third decade of life.  The doctor said proliferative 
retinopathy caused vitreous hemorrhage that could lead to 
retinal detachment or retinal hole formation and was the most 
common cause of blindness by sickle cell disease.  According 
to Dr. G., knowing that the veteran had sickle cell disease, 
the veteran's history of diminished vision during his flight 
is entirely consistent with a hemorrhagic event.  The 
veteran's description of pain during the flight, according to 
the hematologist, was also consistent with a painful crisis 
and it was well known that flying an unpressurized aircraft 
was contra-indicted in sickle hemoglobinopathies.

The Board observes that, by the veteran's own statements, 
there is no medical evidence of complaints, treatment or 
diagnoses of eye disorders in service nor is there evidence 
of sickle cell disease until at least 1966, some twenty years 
after discharge.  Neither disorder was manifested in service.

Nevertheless, assuming arguendo that sickle cell disease is a 
disease of familial origin and the veteran, thus, had it in 
service, he has not provided evidence to show it was 
aggravated by service.  See Monroe; VAOPGCPREC 82-90.  Even 
if an exacerbation of the veteran's pre-existing disease 
occurred, that does not mean that an advancement of the 
underlying pathology was demonstrated such as to warrant 
service connection for blindness due to sickle cell disease, 
on an aggravation basis.  Verdon.  It bears emphasis that 
service connection on the basis of aggravation is not 
warranted merely because the veteran's sickle cell condition 
existed throughout his period of active duty.  The evidence 
must, instead, show that the sickle cell disease underwent a 
permanent increase in severity beyond its natural progression 
during the veteran's period of service and, according to the 
veteran, was worsened during his transcontinental air flight 
prior to discharge. 

In support of his contentions that flying in an unpressurized 
plane was the event that precipitated the decreased visual 
pathology that led to his blindness, the veteran points to 
Dr. G.'s report.  It is clear, however, that the Board could 
only rely on this opinion only by resorting to conjecture.  
However, service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (1999).  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); (Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

It is significant that the record is devoid of medical 
opinion to the effect that the veteran's blindness due to 
sickle cell disease was aggravated by active military 
service.  See Epps v. Gober, 126 F.3d at 1468.  Although Dr. 
G. said the veteran's history of diminished vision during his 
flight was entirely consistent with a hemorrhagic event and 
that the veteran's description of pain during the flight was 
consistent with a painful crisis, it is notable that VA 
medical records dated from 1953 to 1956 are entirely negative 
for such descriptions and complaints, nor did the veteran 
provide such a history to VA examiners in 1966, who reviewed 
his records and diagnosed blindness due to vitreous 
hemorrhages due to unknown cause and to private physicians in 
1977.  Further, Dr. G. did no more than comment that flying 
in an unpressurized aircraft was contraindicated in sickle 
hemoglobinopathies and that the veteran's description of pain 
during the flight was consistent with a painful crisis, but 
the specialist did not opine that the veteran's flight in 
service worsened any pre-existing sickle cell disease.  See 
Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's inservice radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation and 
his opinion was refuted by several other physicians.)

In the veteran's claim, he asserts that the first 
manifestation of his diminished vision due to hemoglobin SC 
disease occurred in service when he experienced diminished 
vision and eye pain after a flight prior to discharge, but 
sought no treatment for it.  However, when hospitalized by VA 
in the 1950's for eye problems, there is no report that his 
eye disorders were due to sickle cell disease first 
manifested by eye pain from a flight in an unpressurized 
plane.  Further, in 1966, although the veteran told VA 
physicians he was diagnosed with sickle cell disease, the 
medical evidence does not show a relationship between eye 
hemorrhages dating to the 1950s and a flight in an 
unpressurized plane in service that worsened the sickle cell 
disease.  Nor does the evidence indicate that the veteran 
provided such information to medical examiners in 1977.  When 
hospitalized for a left eye enucleation, he reported eye 
problems since 1958 and right eye problems since 1954, but 
did not mention eye problems in service, eye pain on an 
airplane flight or difficulty immediately after service.  Nor 
does the record describe evidence of aggravation of any pre-
existing sickle cell disease.

It is notable that, at no time during the veteran's treatment 
for eye problems, starting in the 1950s, did his treating 
physicians, including ophthalmologists and hematologists, 
attribute his blindness due to sickle cell disease to any 
incident of service origin, including a flight in an 
unpressurized aircraft.

The Board is of the opinion that the medical evidence is 
consistent with showing that there is no medical opinion that 
shows any etiological relationship between blindness due to 
sickle cell trait and an incident of service.  The evidence 
currently of record fails to show that any pre-existing 
sickle cell disease underwent a chronic increase in severity 
beyond its natural progress in service.  As noted above, Dr. 
G.'s opinion indicating that the veteran's history of 
diminished vision and eye pain during a flight was 
"consistent" with a hemorrhagic event and that it was well 
known that flying an unpressurized aircraft was contra-
indicated in sickle hemoglobinopathies is speculative and is 
not predicated on a review of the entire record. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
blindness due to sickle cell trait, the veteran's claim must 
be denied.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Service connection for blindness due to sickle cell disease 
is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

